Citation Nr: 0421707	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-02 078	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right leg.

3.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1940 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and February 2002 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
correspondence dated in December 2002 the veteran withdrew 
his request for a personal Board hearing.

It is significant to note that in an April 2001 decision the 
Board found that although the veteran's service medical 
records were presumed to have been destroyed in a fire at a 
government storage facility his credible statements, along 
with evidence of an injury in service, established that he 
suffered an accidental gunshot wound to his left great toe 
and right leg in service.

In a May 2001 rating decision the RO established 0 percent 
ratings for residuals of a left toe injury under Diagnostic 
Code 5284 and for right lower extremity scars under 
Diagnostic Code 7805.  In a November 2002 rating decision the 
RO, in essence, found the veteran's right lower extremity 
injury was more appropriately rated as residuals of a gunshot 
wound to the right leg under Diagnostic Code 5312.  A 10 
percent disability rating was assigned effective from the 
date of the veteran's initial claim on June 4, 1999.

By correspondence dated July 28, 2004, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's ulcerative colitis is demonstrated to have 
become manifest many years after service; it is not shown by 
the evidence of record to have been caused by an established 
event, injury, or disease during active service.  

3.  The veteran's residuals of a gunshot wound to the right 
leg are manifested by muscle injuries with no more than 
moderate injury to Muscle Group XI.

4.  The veteran's residuals of a gunshot wound to the left 
great toe are manifested by slight orthopedic injury to the 
toe with occasional pain, but no evidence of a moderate foot 
injury, loss of toe motion, or a moderate muscle injury.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  A rating in excess of 10 percent for the residuals of a 
gunshot wound to the right leg is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.55, 4.56, 
4.73, Diagnostic Codes 5311, 5312 (2003).

3.  A compensable rating for the residuals of a gunshot wound 
to the left great toe is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.73, Diagnostic 
Codes 5284, 5310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his present service connection 
claim by correspondence dated in October 2001, prior to the 
initial adjudication of that claim, and as to his increased 
rating claims by correspondence dated in August 2003.

The Board finds that any defect with respect to the timing of 
a VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the increased rating claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and supplemental statements of the case were 
provided to the veteran in February and April 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2001 and August 2003 VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although the letters did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the February 6, 2004, supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the October 2001 and 
August 2003 notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all available service records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The evidence of record reveals that the veteran's 
service medical records are unavailable and correspondence 
from the National Personnel Records Center (NPRC) noted the 
veteran's records were in the area that suffered the most 
damage in a fire in 1973 and may have been destroyed.  VA 
efforts to assist the veteran in developing evidence that 
might support his claim, included a search for alternative 
records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  The Board finds further attempts to obtain any 
additional evidence would be futile.  In correspondence dated 
in October 2003 the veteran reported, in essence, that he had 
no further evidence to submit in support of his service 
connection claim.  In an April 2004 statement he waived 
entitlement to a 60-day waiting period for a response to VA 
action and requested his case be sent to the Board for 
appellate review.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
increased rating issues on appeal were obtained in October 
2001 and May 2002.  Although a VA medical opinion was not 
obtained in this case concerning the claim for ulcerative 
colitis, the probative evidence of record does not establish 
that the veteran sustained an event, injury, or disease 
associated with this specific disorder during active service.  
The Board finds the assertions of the veteran and fellow 
serviceman C.N. of an onset of colitis during service are too 
remote from service to warrant any significant evidentiary 
weight as to the date of onset of a chronic gastrointestinal 
disability.  In fact, in a September 2002 private medical 
report the veteran noted gastrointestinal symptoms he 
experienced during the war had resolved upon his return from 
overseas.  

Regulations specifically provide that VA may refrain from or 
discontinue providing assistance in cases such as this when a 
claim is inherently incredible or clearly lacks merit.  
38 C.F.R. § 3.159(d).  Based upon the veteran's report of a 
resolution of symptoms after service and in the absence of 
competent evidence demonstrating the onset of a chronic 
gastrointestinal disorder during or for many years after 
service, his claim clearly lacks merit.  There is no 
reasonable possibility that a VA medical opinion at this 
point in time could substantiate his claim.  Therefore, the 
Board finds an additional VA medical opinion as to this 
matter is not necessary.  

The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the veteran's service medical records are 
unavailable and are presumed to have been destroyed by fire.  
VA efforts to assist the veteran revealed no evidence 
contemporaneous to service to support his claim of an onset 
of ulcerative colitis during active service.  In his March 
2002 notice of disagreement the veteran claimed his 
ulcerative colitis began at age 27 in the winter of 1944 and 
that receiving medicine from medics his colitis went into 
remission in 1945.  He reported his colitis recurred in 1951 
with intermittent periods of recurrences every few years 
until 1998 when renal failure caused the disorder to remain 
active.  

In correspondence dated in March 2002 C.N. noted he had 
served with the veteran in 1944 and 1945.  He recalled the 
veteran had experienced intestinal and bowel problems that 
the medics diagnosed as colitis and that the disorder had 
persisted until they were discharged.

In a September 2002 statement the veteran reported he 
experienced severe and often bloody diarrhea in the winter of 
1944 which continued until the spring of 1945.  He stated the 
disorder then went into remission for a period of 5 years, 
recurring when he was 33, and after treatment by a private 
physician did not return until he was 65.  

Private medical records include reports dated in October 2000 
showing the veteran described a 30-year history of 
intermittent diarrheal flares, in cycles.  In was noted that 
a 1998 colonoscopy revealed pancolitis, consistent with 
ulcerative colitis.  In a report of past medical history an 
examiner noted ulcerative colitis of 2 years duration.  An 
October 9, 2002, report noted a formal diagnosis of 
ulcerative colitis within the last 5 to 7 years, but that 
symptoms may date back as far as 1940.  

During a September 24, 2002, private gastroenterology 
consultation the veteran reported his belief that his 
symptoms of ulcerative colitis began in 1940, but that an 
actual diagnosis had not been provided until recently.  The 
veteran noted gastrointestinal symptoms he experienced during 
the war had resolved upon his return from overseas, with a 
flare in his mid-30s.  He stated he had no recurrence until 
age 70 when a he experienced a "third flare" which resolved 
spontaneously prior to the recent onset of persistent 
symptoms.  The examiner noted a diagnosis of mild to moderate 
ulcerative pancolitis, but stated it was difficult to 
determine how long the veteran had the disorder.

In correspondence dated in March 2004 the veteran stated his 
bowel problems began in the winter of 1944 and that he had 
been told to change his diet after seeking treatment at an 
aid station.  He reported that while hospitalized for 
treatment of his leg wounds a doctor had informed him that 
bloody mucous indicated colitis and that his doctor at home 
had later confirmed a diagnosis of colitis.  He claimed his 
colon had been removed in June 2003 after 60 years of 
intermittent problems and treatment with Prednisone.

In private medical correspondence date in April 2004 Dr. 
E.J.C. summarized the veteran's present medical problems in 
support of his VA claim.  No opinion, however, as to the 
etiology of the veteran's chronic ulcerative colitis 
disability was provided.

Based upon the evidence of record, the Board finds the 
veteran's chronic ulcerative colitis is demonstrated to have 
become manifest many years after service.  The probative 
evidence of record does not establish that he sustained an 
event, injury, or disease associated with a specific, chronic 
gastrointestinal disorder during active service.  Although 
the veteran is shown to have been engaged in combat with the 
enemy, the lay evidence submitted in this case is 
insufficient to establish the service incurrence of a chronic 
gastrointestinal disability.

As noted above, the assertions of the veteran and C.N. are 
considered too remote from service to warrant any significant 
evidentiary weight as to the date of onset of a chronic 
gastrointestinal disability.  The Board further finds that 
the veteran's statements that the gastrointestinal symptoms 
he experienced during the war resolved upon his return from 
overseas are probative of his symptom history, but that the 
evidence as to diagnoses of colitis having been provided 
during and soon after service is unsupported by any evidence 
contemporaneous to service and is, in fact, inconsistent with 
reports provided upon recent private medical examination.  

Although the veteran believes his ulcerative colitis was 
incurred during active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds service 
connection is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.

Increased Rating Claim
Factual Background

The veteran's service medical records are unavailable and are 
presumed to have been destroyed by fire.  Copies of the 
morning reports for the veteran's unit were obtained, and 
show that on April 14, 1945, while stationed overseas, he was 
put on light duty because he was accidentally injured.  
Additionally, his DD Form 214 indicates he received wounds in 
action in the European Theater on April 14, 1945; however, 
the award of a Purple Heart medal is not listed under his 
decorations and commendations.

In a June 1999 application for VA benefits the veteran 
requested service connection for wounds to the right leg and 
left foot.  In subsequent statements in support of his claim 
he consistently reported that he had been wounded on April 
14, 1945, and that his wounds were to the right leg and left 
foot. 

In an April 2000 private medical report the veteran related 
his claimed injuries to gunshot wounds he received in 
service.  The report noted that the veteran lost the distal 
medial half of his distal phalanx, but that the left great 
toe joint was intact, and that the interphalangeal joint 
showed no sign of significant arthritis.  The report also 
noted that he had scars on his right lower leg and left great 
toe and that the right lower extremity wound was well healed.  
It was noted that there was a slight loss in strength, but no 
significant neurologic or muscle problems.  Physical therapy 
was recommended along with occasional anti-inflammatory 
medication.

In his May 2001 notice of disagreement the veteran asserted 
increased ratings were warranted because his right leg was 
constantly numb and that it was unstable ascending stairs.  
He stated the disorder had caused him to fall.  He also 
reported that his left foot ached constantly. 

VA scar examination in October 2001 noted the veteran 
sustained a probable accidental gunshot wound that entered 
the lateral aspect of the right leg, exited the medial 
aspect, and then hit his left big toe.  The veteran reported 
he had been hospitalized for several weeks and underwent 
surgery, which the examiner noted was probably a debridement 
and suturing.  The veteran also reported he had been informed 
that the bones in the left big toe had been shattered.  He 
stated he had been off duty for 3 weeks before being returned 
to duty.

The veteran complained of a constant dull aching pain to the 
left big toe since his injury, but denied any color or 
temperature changes.  He claimed that because of the constant 
pain he tended to walk dragging his left leg and that the 
left leg was unstable, especially using stairs, which had 
caused him to fall.  He complained of a constant numbness to 
the right leg in the area of the wound and a feeling that he 
tended to drag the right leg with instability which had 
caused him to fall.  

The examiner noted the veteran was well-developed, well-
nourished and was ambulatory without assistance.  He did not 
use a cane.  There was no evidence of swelling, redness, or 
tenderness to the left great toe, but on the plantar surface 
just below the toenail there was an area of skin thickness.  
It was noted the area was not particularly sensitive to 
touch.  There was also a 2 inch well-healed, non-deforming 
scar to the lateral aspect of the right leg and a 2 inch 
well-healed scar to the medial aspect of the leg.  There was 
a slight loss of perception to pinprick, light touch, and 
proprioception in the right leg.  It was noted this was 
difficult to evaluate, but was probably a true finding.  The 
examiner stated the veteran tended to walk with a little bit 
of instability because he did not put too much pressure of 
his left big toe and that he tended to drag the left leg.  
The lower extremities musculature was normal, bilaterally.  
The diagnoses included gunshot wounds to the right leg and 
left big toe with associated right leg numbness and gait 
instability.

On VA orthopedic examination in October 2001 the veteran 
reported he sustained a gunshot wound that went through the 
lateral compartment of his right leg without striking bone 
and which then struck his left great toe.  He stated the left 
great toe had been irrigated, debrided, and repaired with 
sutures, and that his right leg wound had been irrigated and 
sutured, but that he received no subsequent treatment for 
these disorders during or active service.  He reported 
present complaints of an ingrown toenail which required 
trimming every 2 to 3 weeks and right leg numbness in the 
area between the entrance and exit wounds.  

The examiner noted the veteran walked with a normal gait, 
without evidence of limping or listing.  It was noted his 
right leg scars were linear and approximately 5 centimeters 
(cm) in length.  Examination revealed the left great toenail 
had been cut obliquely rather than square, without evidence 
of an ingrown toenail or any infection about the toe.  There 
was a full range of left great toe motion.  Examination of 
the right leg revealed no evidence of localized swelling or 
tenderness.  There was a full range of motion to the knee and 
ankle, but some slight hypesthesia in the area between the 
wounds.  

It was noted X-ray examination of the left great toe revealed 
an old healed comminuted fracture to the distal phalanx which 
was well healed and in good position and alignment.  The 
interphalangeal joint of the toe was well preserved and there 
was no evidence of any arthritic change.  X-rays of the right 
tibia and fibula were normal, with no evidence of any recent 
injury, old injury, or arthritic changes.  The diagnoses 
included old gunshot wound to the left great toe and right 
leg.

In his March 2002 substantive appeal the veteran complained 
of constant pain and throbbing to the left great toe which 
caused a loss of support when walking.  He claimed his 
toenail was not cut squared because if he did the nail would 
become ingrown and infected.  He stated his left leg wound 
was constantly painful, with numbness and weakness, which 
made him unable to climb stairs.  He requested a 10 percent 
rating for each service-connected leg disability.

On VA examination in May 2002 the veteran reported left great 
toe aching only went he went to bed at night, which was 
relieved by Tylenol.  It was noted he had no pain in the toe 
at any other time, but that he also complained of an ingrown 
toenail that required trimming every one to 2 months.  The 
left great toe disorder did not affect his activities of 
daily living, including ambulation.  He complained of 
numbness to the calf muscle in the lateral compartment of the 
right leg and that the leg felt weak and gave way, on 
average, 5 to 6 times per month.  He claimed he had incurred 
some bruising as a result of falls.  He stated that for 
exercise he walked 2 blocks every morning, but that after 
walking his right lower leg tended to stiffen up.  

The examiner noted the veteran did not appear to be in any 
acute or chronic distress and that he walked with a normal 
gait and could stand on heels and toes without difficulty.  
Examination of the left great toe revealed a normal contour 
with no evidence of an ingrown toenail.  There was a full 
range of motion about the joint of the left toe and no 
evidence of localized tenderness or swelling.  It was noted 
the toe was of normal length.  Examination of the right leg 
revealed 2+ bilateral pretibial edema.  There was an old 
entrance wound just anterior to the right fibula head and an 
exit wound approximately 7 cm distal and just lateral to the 
tibia.  It was noted the bullet obviously did not go through 
any bone and that there was no evidence of any subcutaneous 
tissue loss or muscle loss.  Calf measurements were 31 cm, 
bilaterally.  There was no localized tenderness about the 
right tibia, fibula, or lateral compartment of the right leg.  
There was a full range of motion to the knee and ankle.  
Peripheral circulation was intact and muscle strength about 
the knees and ankles was 4/5, bilaterally.  

It was noted X-ray examination of the left (noted as right, 
but presumably was in reference to the left) great toe 
revealed an old healed comminuted fracture to the distal 
phalanx which was well healed with some mild deformity.  The 
bones were in good position and alignment.  The 
interphalangeal joint of the toe was well preserved and there 
was no evidence of any arthritic change.  X-rays of the right 
leg were entirely normal, with no evidence of any recent or 
old fracture, dislocation, or arthritic changes.  The 
diagnoses included old healed gunshot wound to the left great 
toe and to the soft tissues of the right lower extremity, 
without sequelae.  

The examiner commented that there was no evidence of a loss 
of the distal medial half of the distal phalanx of the left 
great toe as reported by the April 2000 private examiner.  It 
was noted there was an old, healed comminuted fracture of the 
distal phalanx, but that it caused no functional disability.  
The examiner stated the gunshot wound to the lateral 
compartment of the right leg resulted in no muscle damage and 
that the wound primarily involved the subcutaneous tissue.  
There was no evidence of any muscle atrophy to the right leg 
and no evidence of any loss of muscle strength in the right 
calf as compared to the left.  There was no evidence of 
fascial defect.  The examiner stated, in essence, that there 
was no orthopedic pathology to explain why the veteran's 
right lower leg gave way, but that it was certainly not 
related to his gunshot wound to the right lower extremity.  
It was suggested his instability could be a result of 
radiculopathy originating in the lumbosacral spine.  

In an October 2003 statement in support of his claims the 
veteran reported he could no longer walk without a walker and 
that he could only walk assisted for a short distance.  He 
stated an X-ray examination of the left great toe had been 
indicative of diabetes, but provided no indication as to how 
that finding was related to his service-connected disability.  
In an April 2004 statement he complained of constant pain, 
throbbing, and stiffness which required he use a walker and 
problems with equilibrium and balance.  He did not indicate 
how those symptoms were related to his service-connected 
disability.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2003).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups (MG) in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

The Rating Schedule under 38 C.F.R. § 4.56 provides that a 
slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue. 

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important MGs.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  
Tests of strength and endurance of the MGs involved may also 
give evidence of marked or moderately severe loss.  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to MGs in the track of a missile.  X-
ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of a missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity.  
Adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone without true skin covering, in area where bone is 
normally protected by muscle, indicates the severe type.  
Atrophy of MGs not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  

Right Leg Disability

As a preliminary matter, the Board notes the November 2002 
rating decision assigned a 10 percent rating for the 
veteran's residuals of a gunshot wound to the right leg under 
Diagnostic Code 5312.  This diagnostic code is applicable to 
rating impairment to Muscle Group XII which is comprised of 
the anterior muscles of the leg: (1) the tibialis anterior, 
(2) extensor digitorum longus, (3) extensor hallucis longus, 
and (4) peroneus tertius.  The function of Muscle Group XII 
is associated with dorsiflexion, extension of the toes, and 
stabilization of arch.  The Board finds, however, that 
veteran's muscle injury to the right leg is more 
appropriately rated under Diagnostic Code 5311.  The medical 
evidence demonstrates the veteran's right leg wound involved 
the soft tissues of the right calf.

The Board notes Diagnostic Code 5311 is applicable to rating 
impairment to Muscle Group XI which is comprised of posterior 
and lateral crural muscles and the muscles of the calf: 
(1) Triceps surae (gastrocnemius and soleus), (2) tibialis 
posterior, (3) peroneus longus, (4) peroneus brevis, (5) 
flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.  The function of Muscle Group 
XI is associated with propulsion, plantar flexion of foot, 
stabilization of arch, flexion of toes, and flexion of the 
knee.  The Rating Schedule provides ratings for injuries to 
Muscle Group XI when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2003). 

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a gunshot wound to 
the right leg are manifested by muscle injuries with no more 
than moderate injury to Muscle Group XI.  The medical 
evidence demonstrates he incurred a through and through wound 
to the right calf primarily involving the subcutaneous tissue 
of the lateral compartment without muscle damage.  The May 
2002 VA examiner noted there was no evidence of any muscle 
atrophy to the right leg and no evidence of any loss of 
muscle strength in the right calf as compared to the left.  
There was no evidence of fascial defect.  The examiner also 
stated, in essence, that there was no orthopedic pathology to 
explain why the veteran's right lower leg gave way, but that 
it was certainly not related to his gunshot wound to the 
right lower extremity.  

The Board also notes there is no evidence the veteran's right 
leg gunshot wound involved prolonged infection, sloughing of 
soft parts, or intermuscular cicatrization.  There are no 
objective findings indicative of relatively large entrance 
and exit scars demonstrating the track of a missile through 
important MGs.  There is no evidence of any additional 
disability as a result of painful or adherent scars.  
Therefore, the Board finds higher, separate, or "staged" 
ratings in excess of 10 percent are not warranted.

Left Great Toe Disability

As a preliminary matter, the Board notes the May 2001 rating 
decision assigned a 0 percent rating for the veteran's 
residuals of a gunshot wound to the left great toe under 
Diagnostic Code 5284.  Although the veteran's service-
connected disability may alternatively have been rated under 
the criteria for muscle injuries to MG X, the choice of which 
diagnostic code to apply at that time was a matter of 
discretion for the rating officer.  See 38 C.F.R. § 4.2.  

The Rating Schedule provides ratings for moderate (10 
percent), moderately severe (20 percent) or severe (30 
percent) foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The Rating Schedule also provides ratings for injuries to the 
intrinsic muscles of the plantar aspect of the foot, Muscle 
Group X, when there is evidence of sight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5310 (2003).  The function of these muscles 
include movements of forefoot and toes and propulsion thrust 
in walking.  The intrinsic muscles of the plantar foot are 
the (1) flexor digitorum brevis, (2) abductor hallucis, (3) 
abductor digiti minimi, (4) quadratus plantae, (5) 
lumbricales, (6) flexor hallucis brevis, (7) adductor 
hallucis, (8) flexor digiti minimi brevis, and (9) dorsal and 
plantar interossei.  Other important plantar structures 
include the plantar aponeurosis, long plantar and 
calcaneonavicular ligament, posterior tibial tendons, 
peroneus longus, and long flexors of the great and little 
toes.  It is noted that a 10 percent minimum rating is 
applicable for a through and through gunshot wound to the 
foot.

Based upon the evidence of record, the Board finds the 
veteran's residuals of a gunshot wound to the left great toe 
are manifested by a slight orthopedic injury to the toe with 
occasional pain.  There is no evidence of a moderate foot 
injury, loss of toe motion including as a result of pain or 
functional loss, or a moderate muscle injury.  Although the 
veteran sustained a comminuted fracture to the left great 
toe, the Board finds the location and described nature of the 
wound establishes the muscle damage was minimal.  The 
veteran's wound involved only the left great toe and was 
clearly not a through and through wound to the foot.

The May 2002 VA examiner also noted there was no objective 
evidence of an absence of the distal portion of the left 
great toe, but that there was an old, healed comminuted 
fracture of the distal phalanx that caused no functional 
disability.  There is no evidence of any additional 
disability as a result of painful or adherent scars.  
Therefore, the Board finds compensable, separate, or 
"staged" ratings are not warranted.

Extraschedular Rating Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disorders, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The 
examination findings in this case persuasively demonstrate 
the assigned schedular ratings are adequate.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for ulcerative colitis is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right leg is denied.

Entitlement to a compensable rating for residuals of a 
gunshot wound to the left great toe is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



